DETAILED ACTION
Claims 35-45, 47, 49-53, 55-61 are presented for examination.
Claims 35, 36, and 47 are amended. 
Claims 1-34, 46, 48, and 54 are canceled.
Claims 56-61 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 8-9, filed on August 10, 2022, in response to the Final Rejection mailed on May 25, 2022, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 35-45, 47, 49-53, 55-61 (renumbered as claims 1-24) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 35-45, 47, 49-53, 55-61 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 35, “… initiate an attachment procedure with a router device … transmit a first attachment message at the end of a period of time that begins when the attachment procedure is initiated; … increase the period of time until the first attachment message is transmitted, in response to a failure to receive a response message to the first attachment message after a predefined period of time, transition to a role of a leader device in a first network partition; …; determine that a higher-priority network partition than the first network partition exists in the network; and ignore messages received from the at least one child device …” and in combination with other recited limitations in claim 35.

Note that the first closest prior art of record is Shu, U.S. Publication No. 2015/0043562, which discloses a control circuit configured to initiate an attachment procedure with a device to enable the control device to communicate messages with the device on the network and to transmit a first attachment message at the end of a period of time that begins when the attachment procedure is initiated [fig. 2, paragraphs 0039-0041, 0044]. The cited portions of Shu do not disclose initiate an attachment procedure with a router device; increase the period of time until the first attachment message is transmitted, in response to a failure to receive a response message to the first attachment message after a predefined period of time, transition to a role of a leader device in a first network partition; determine that a higher-priority network partition than the first network partition exists in the network; and ignore messages received from the at least one child device. Therefore, Shu fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closest prior art of record is Werb et al., U.S. Publication No. 2008/0036589, which discloses a controller configure to initiate an attachment procedure with a router device to enable the control device to communicate messages with the router device on the network [fig. 1, paragraphs 0038, 0049, 0080, 0100]. The cited portions of Werb do not disclose initiate an attachment procedure with a router device; increase the period of time until the first attachment message is transmitted, in response to a failure to receive a response message to the first attachment message after a predefined period of time, transition to a role of a leader device in a first network partition; determine that a higher-priority network partition than the first network partition exists in the network; and ignore messages received from the at least one child device. Therefore, Werb fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Shu, or Werb disclose or render obvious individually or in combination the above italic limitations as claimed.

Claim 56, include similar features of claim 35 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469